DETAILED ACTION

Status of Application
Claims 1-20 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al (hereinafter Persson), U.S. Publication No. 2015/0089495 A1, in view of Bass et al (hereinafter Bass), U.S. Publication No. 2014/0337855 A1.
Referring to claim 1, Persson discloses a virtualization support device comprising:
a first processor [fig. 9, a microcontroller (MCU) that acts, inter alia, as a task scheduler 9] configured to control an operation of a hardware accelerator [fig. 9, see “Control” line to accelerator 12];
a memory [element 21, paragraph 264, Virtualisation interface 100 includes an appropriate interface mapping unit 21; fig. 2, unit 21 including registers 8] configured to hold first information regarding a first application executed by a second processor [figs. 1-2, see Apps 3 executed by each VM; paragraph 3, “a common processor” (equivalent to second processor) to provide the virtual machines 4-5; paragraphs 4, 41, operating system 6, 7 can store information in registers 8, when the execution unit 2 (the accelerator) is to perform a task for a given application; “registers that can (and that are to be used to) store information (data)”], second information regarding a second application executed by the second processor [paragraphs 4, 41, operating system 6, 7 can store information in registers 8, when the execution unit 2 (the accelerator) is to perform a task for a given application; “registers that can (and that are to be used to) store information (data)”], one or more first requests from the first application [paragraph 42, “Each physical register input/output interface can accept at least one task”], and one 
an input/output memory management unit [fig. 9, element 103] coupled to the first processor [fig. 9, element 100] and the memory [fig. 9, element 21 including registers],
wherein the first processor is configured to: 
perform arbitration of an order in which the hardware accelerator executes the first and second requests from the first and second applications [paragraph 42, “an accelerator task scheduler that can arbitrate between tasks allocated to the physical register input/output interfaces and cause the accelerator to execute tasks that are allocated to the physical register input/output interfaces”],
control setting of the input/output memory management unit by using one of the first and second information based on the arbitration [paragraph 121, “manipulate the MMU context used for a task”; paragraph 163, “Each physical register input/output interface can accept at least one task for the accelerator, and, in the present embodiment, occupies an MMU page of address space”]; and
cause the hardware accelerator to execute one of the first and second requests based on the arbitration [paragraph 42, “an accelerator task scheduler that can arbitrate between tasks allocated to the physical register input/output interfaces and cause the accelerator to execute tasks that are allocated to the physical register input/output interfaces”].
Persson does not explicitly disclose a plurality of hardware accelerators;
the plurality of hardware accelerators execute requests;
cause one or more of the plurality of hardware accelerators to execute the requests based on the arbitration.
However, Bass discloses a plurality of hardware accelerators [figs. 1-2, hardware accelerators 120, 121]; 
perform arbitration of an order in which the plurality of hardware accelerators execute requests [paragraph 21, “A request for coprocessor hardware acceleration is initiated when a coprocessor request command is received by the bridge controller 107. Requests for coprocessor resources from system bus 101 are received by a request queue and entered in a shared request buffer 108”; Request dispatch element 202 monitors usage and capacity of the DMA channels 203, 204 and receives CRBs from the request queue 201 and routes to the appropriate DMA channel 203, 204 when a coprocessor is able to accept a job…The requests are then routed to the one or more hardware accelerator engines 205, 207; hence the dispatcher performs arbitration];
cause one or more of the plurality of hardware accelerators to execute the requests based on the arbitration [paragraph 21, “A request for coprocessor hardware acceleration is initiated when a coprocessor request command is received by the bridge controller 107. Requests for coprocessor resources from system bus 101 are received by a request queue and entered in a shared request buffer 108”; Request dispatch element 202 monitors usage and capacity of the DMA channels 203, 204 and receives CRBs from the request queue 201 and routes to the appropriate DMA channel 203, 204 when a coprocessor is able to accept a job…The requests are then routed to the one or 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the device of Persson to overcome unacceptable delays in executing requests. It is for this reason one of ordinary skill in the art would have been motivated to implement a plurality of hardware accelerators; perform arbitration of an order in which the plurality of hardware accelerators execute requests; cause one or more of the plurality of hardware accelerators to execute the requests based on the arbitration.
Referring to claim 2, the modified Persson discloses the virtualization support device of claim 1, wherein the first processor [Persson, fig. 9, element 9] is configured to communicate with the second processor via the memory [Persson, fig. 2, memory within unit 21; element 9 is included in device 100 which also includes unit 21, therefore the common processor that includes the virtual machines communicates with device 100 via element 21].
Referring to claim 5, the modified Persson discloses the virtualization support device of claim 1, wherein:
the first information includes at least one of a first page table, first parameter information [Persson, paragraph 62], and first queue information, the first page table showing a relationship between a first physical address and a first virtual address of a first memory space used for the first application, the first parameter information relating to data to be subjected to processing of the first application [Persson, paragraph 62], 
the second information includes at least one of a second page table, second parameter information [Persson, paragraph 62], and second queue information, the second page table showing a relationship between a second physical address and a second virtual address of a second memory space used for the second application, the second parameter information relating to data to be subjected to processing of the second application [Persson, paragraph 62], and the second queue information relating to a queue that holds the one or more second requests.
Referring to claim 6, the modified Persson discloses the virtualization support device of claim 1, wherein the second processor includes a first virtual machine for executing the first application and a second virtual machine for executing the second application [Persson, paragraph 3, “a common processor” (equivalent to second processor) to provide the virtual machines 4-5].
Referring to claim 7, the modified Persson discloses the control method of the virtualization support device of claim 8, wherein the first processor is configured to communicate with the second processor via the memory [Persson, fig. 2, memory within unit 21; element 9 is included in device 100 which also includes unit 21, therefore the common processor that includes the virtual machines communicates with device 100 via element 21].
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson, in view of Bass, as applied to claim 1 above, and further in view of Cermak et al (hereinafter Cermak), U.S. Publication No. 2009/0106775 A1.
Referring to claim 4, the modified Persson does not explicitly disclose the virtualization support device of claim 1, wherein:
the first application has a first priority, and the second application has a second priority lower than the first priority;
the first processor is configured to cause one or more of the plurality of hardware accelerators to execute the first requests based on the arbitration that is performed using the first and second priorities; and
the first processor is configured to cause one or more of the plurality of hardware accelerators to execute the second requests after completion of the first requests.
However, Cermak discloses the first application has a first priority, and the second application has a second priority lower than the first priority [paragraph 66];
the first processor is configured to cause one or more of the plurality of hardware accelerators to execute the first requests based on the arbitration that is performed using the first and second priorities [paragraph 66]; and
the first processor is configured to cause one or more of the plurality of hardware accelerators to execute the second requests after completion of the first requests [paragraph 66, event classifier 510 may route these events to dispatch queue 530, event queue 540 or one of hardware accelerators 560 based on the opcode of the instruction associated with an event. Furthermore, event classifier 510 may prioritize the handling of these events. More particularly, in one embodiment, a priority may be associated with each event. In addition to routing an event based upon an opcode associated with the event, the event may also be routed based on the priority associated with the event. For example, a relatively low priority event may be routed to 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the device of the modified Persson to provide the flexibility to accommodate different formats for transformation instructions and to implement changes in the language specifications. It is for this reason one of ordinary skill in the art would have been motivated to implement the first application has a first priority, and the second application has a second priority lower than the first priority; the first processor is configured to cause one or more of the plurality of hardware accelerators to execute the first requests based on the arbitration that is performed using the first and second priorities; and the first processor is configured to cause one or more of the plurality of hardware accelerators to execute the second requests after completion of the first requests.
Claims 8-9, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson et al (hereinafter Persson), U.S. Publication No. 2015/0089495 A1, in view of Bass et al (hereinafter Bass), U.S. Publication No. 2014/0337855 A1, in view of Sankaran et al (hereinafter Sankaran), U.S. Publication No. 2018/0011651 A1.
Referring to claim 8, Persson discloses a control method of the virtualization support device, the method comprising:
performing, by a first processor [fig. 9, a microcontroller (MCU) that acts, inter alia, as a task scheduler 9], arbitration of an order in which a hardware accelerator executes one or more first requests from a first application and one or more second requests from a second application, the one or more first requests and the one or more second requests having been executed by a second processor [paragraph 42, “an accelerator task scheduler that can arbitrate between tasks allocated to the physical register input/output interfaces and cause the accelerator to execute tasks that are allocated to the physical register input/output interfaces”; figs. 1-2, see Apps 3 executed by each VM; paragraph 3, “a common processor” (equivalent to second processor) to provide the virtual machines 4-5];
referring, by the first processor, to first information related to the first application and second information related to the second application, the first information and the second information being stored in a memory [paragraphs 4, 41, operating system 6, 7 can store information in registers 8, when the execution unit 2 (the accelerator) is to perform a task for a given application; “registers that can (and that are to be used to) 
controlling, by the first processor, setting of an input/output memory management unit by using one of the first and second information based on the arbitration [paragraph 121, “manipulate the MMU context used for a task”; paragraph 163, “Each physical register input/output interface can accept at least one task for the accelerator, and, in the present embodiment, occupies an MMU page of address space”]; and 
causing, by the first processor, the hardware accelerator to execute one of the first and second requests based on the arbitration [paragraph 42, “an accelerator task scheduler that can arbitrate between tasks allocated to the physical register input/output interfaces and cause the accelerator to execute tasks that are allocated to the physical register input/output interfaces”].
Persson does not explicitly disclose a plurality of hardware accelerators;
one or more of the plurality of hardware accelerators to execute the requests based on the arbitration.
However, Bass discloses a plurality of hardware accelerators [figs. 1-2, hardware accelerators 120, 121]; 
one or more of the plurality of hardware accelerators to execute the requests based on the arbitration [paragraph 21, “A request for coprocessor hardware acceleration is initiated when a coprocessor request command is received by the bridge controller 107. Requests for coprocessor resources from system bus 101 are received by a request queue and entered in a shared request buffer 108”; Request dispatch element 202 monitors usage and capacity of the DMA channels 203, 204 and receives 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of Persson to overcome unacceptable delays in executing requests. It is for this reason one of ordinary skill in the art would have been motivated to implement a plurality of hardware accelerators; one or more of the plurality of hardware accelerators to execute the requests based on the arbitration.
The modified Persson does not explicitly disclose the input/output memory management unit between the plurality of hardware accelerators and the memory.
	However, Sankaran discloses the input/output memory management unit between the plurality of hardware accelerators and the memory [fig. 2, IOMMU between accelerators 218 and memory 108; paragraphs 31, 35-36, “I/O devices 218 (which may also be any endpoint device, including a device, a bus, or other endpoint hardware)”; “such as processor graphics”], in order to provide optimizations for energy conservation and efficiency [paragraph 151].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of the modified Persson to provide optimizations for energy conservation and efficiency. It is for this reason one of ordinary skill in the art would have been motivated to implement 
Referring to claim 9, the modified Persson discloses the control method of the virtualization support device of claim 8, wherein the first processor is configured to communicate with the second processor via the memory [Persson, fig. 2, memory within unit 21; element 9 is included in device 100 which also includes unit 21, therefore the common processor that includes the virtual machines communicates with device 100 via element 21].
Referring to claim 14, the modified Persson discloses the control method of the virtualization support device of claim 8, wherein the second processor includes a first virtual machine for executing the first application and a second virtual machine for executing the second application [Persson, paragraph 3, “a common processor” (equivalent to second processor) to provide the virtual machines 4-5].
Referring to claim 15, Persson discloses a calculation system comprising:
a first processor including a first virtual machine for executing a first application and a second virtual machine for executing a second application [figs. 1-2, paragraph 3, “a common processor” to provides the virtual machines 4-5; see Apps 3 executed by each VM];
a hardware accelerator [figs. 1-2, accelerator 12] configured to execute a calculation processing based on one or more first requests from the first application and one or more second requests from the second application [paragraph 42, “cause the accelerator to execute tasks that are allocated to the physical register input/output interfaces”];

wherein the second processor is configured to: 
perform arbitration of an order in which the hardware accelerator executes the first and second requests from the first and second applications [paragraph 42, “an accelerator task scheduler that can arbitrate between tasks allocated to the physical register input/output interfaces and cause the accelerator to execute tasks that are allocated to the physical register input/output interfaces”];
control setting of the input/output memory management unit by using one of the first and second information based on the arbitration [paragraph 121, “manipulate the MMU context used for a task”; paragraph 163, “Each physical register input/output 
cause the hardware accelerator to execute one of the first and second requests based on the arbitration [paragraph 42, “an accelerator task scheduler that can arbitrate between tasks allocated to the physical register input/output interfaces and cause the accelerator to execute tasks that are allocated to the physical register input/output interfaces”].
Persson does not explicitly disclose a plurality of hardware accelerators;
control operations of the plurality of hardware accelerators;
perform arbitration of an order in which the plurality of hardware accelerators execute the requests;
cause one or more of the plurality of hardware accelerators to execute one of the first and second requests based on the arbitration.
However, Bass discloses a plurality of hardware accelerators [figs. 1-2, hardware accelerators 120, 121]; 
control operations of the plurality of hardware accelerators [fig. 1, controller 109 controlling operation of accelerators 120, 121];
perform arbitration of an order in which the plurality of hardware accelerators execute the requests [paragraph 21, “A request for coprocessor hardware acceleration is initiated when a coprocessor request command is received by the bridge controller 107. Requests for coprocessor resources from system bus 101 are received by a request queue and entered in a shared request buffer 108”; Request dispatch element 202 monitors usage and capacity of the DMA channels 203, 204 and receives CRBs 
cause one or more of the plurality of hardware accelerators to execute one of the first and second requests based on the arbitration [paragraphs 19, 21, The requests are then routed to the one or more hardware accelerator engines 205, 207; hardware accelerator engines 120, 121 that perform selected co-processor functions], in order to overcome unacceptable delays in executing requests [paragraph 7].
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of Persson to overcome unacceptable delays in executing requests. It is for this reason one of ordinary skill in the art would have been motivated to implement a plurality of hardware accelerators; control operations of the plurality of hardware accelerators;
perform arbitration of an order in which the plurality of hardware accelerators execute the requests; cause one or more of the plurality of hardware accelerators to execute one of the first and second requests based on the arbitration.
The modified Persson does not explicitly disclose the input/output memory management unit configured to manage communication between the second processor and the memory.
However, Sankaran discloses the input/output memory management unit configured to manage communication between the second processor [fig. 2, element 216; paragraph 117, “processing device 1602 can be the root complex”] and the 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the system of the modified Persson to provide optimizations for energy conservation and efficiency. It is for this reason one of ordinary skill in the art would have been motivated to implement the input/output memory management unit configured to manage communication between the second processor and the memory.
Referring to claim 16, the modified Persson discloses the calculation system of claim 15, wherein the second processor is configured to communicate with the first processor via the memory [Persson, fig. 2, memory within unit 21; element 9 is included in device 100 which also includes unit 21, therefore the common processor that includes the virtual machines communicates with device 100 via element 21].
Referring to claims 13 and 19, taking claim 13 as exemplary, the modified Persson discloses the control method of the virtualization support device of claim 8, wherein:
the first information includes at least one of a first page table, first parameter information [Persson, paragraph 62], and first queue information, the first page table showing a relationship between a first physical address and a first virtual address of a first memory space used for the first application, the first parameter information relating to data to be subjected to processing of the first application [Persson, paragraph 62], and the first queue information relating to a queue that holds the one or more first requests; and
.
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson, in view of Bass, in view of Sankaran, as applied to claims 8 and 15 above, and further in view of Cermak et al (hereinafter Cermak), U.S. Publication No. 2009/0106775 A1.
Referring to claims 11 and 18, taking claim 11 as exemplary, the modified Persson does not explicitly disclose the control method of the virtualization support device of claim 8, wherein:
the first application has a first priority, and the second application has a second priority lower than the first priority;
the first processor is configured to cause one or more of the plurality of hardware accelerators to execute the first requests based on the arbitration that is performed using the first and second priorities; and
the first processor is configured to cause one or more of the plurality of hardware accelerators to execute the second requests after completion of the first request.
However, Cermak discloses the first application has a first priority, and the second application has a second priority lower than the first priority [paragraph 66];

the first processor is configured to cause one or more of the plurality of hardware accelerators to execute the second requests after completion of the first request [paragraph 66, event classifier 510 may route these events to dispatch queue 530, event queue 540 or one of hardware accelerators 560 based on the opcode of the instruction associated with an event. Furthermore, event classifier 510 may prioritize the handling of these events. More particularly, in one embodiment, a priority may be associated with each event. In addition to routing an event based upon an opcode associated with the event, the event may also be routed based on the priority associated with the event. For example, a relatively low priority event may be routed to event queue 540, even through the event may currently be in a condition to be executed by one of application processors 550 or hardware accelerators 560. This may force the event to pass through event queue 540 and event generator 520 before once again arriving at event classifier 510. By delaying the execution of this low priority event by at least the time it takes the event to navigate the circular data path from event classifier 510, through event queue 540 and event generator 520 before arriving again at event classifier 510, relatively higher priority events may be executed in the intervening time span], in order to provide the flexibility to accommodate different formats for transformation instructions and to implement changes in the language specifications for these transformation instructions without having to change the custom hardware [paragraph 34].
.
Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Persson, in view of Bass, in view of Sankaran, as applied to claims 8 and 15 above, and further in view of Chiu et al (hereinafter Chiu), U.S. Publication No. 2005/0046632 A1.
Referring to claims 12 and 20, taking claim 12 as exemplary, the modified Persson does not explicitly disclose the control method of the virtualization support device of claim 8, wherein:
the second processor is configured to perform calculation processing on image data by using the first application and one or more of the plurality of hardware accelerators; and

However, Chiu discloses the second processor is configured to perform calculation processing on image data by using the first application and one or more of the plurality of hardware accelerators [claim 19, paragraph 23, the graphics subsystem including: a vertex splitting module configured to receive a vertex stream of graphics data and to generate from the vertex stream a plurality of vertex substreams; at least two graphics processors, each configured to receive at least one of the graphics substreams; hence the graphics processor and program modules perform image processing on the vertex substream]; and
the second processor is configured to perform processing related to displaying of a result of the calculation processing by using the second application and one or more of the plurality of hardware accelerators [claim 19, and a graphics output device coupled to the graphics processors and configured to display information relating to the vertex stream; hence program modules in combination with another graphics processor are used in combination with graphics output device to display a result], in order to balance the load among the graphics processors in order to avoid underutilization [paragraphs 2, 4]. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have clearly recognized that it is quite advantageous for the method of the modified Persson to balance the load among the graphics processors in order to avoid underutilization. It is for this reason one of ordinary skill in the art would have .

Allowable Subject Matter
Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone or in combination fails to teach and/or fairly suggest the memory is configured to hold third information and fourth information, the third information indicating error handling of the first application with respect to at least one of an error of the plurality of hardware accelerators and violation of protection detected by the input/output memory management unit, the fourth information indicating error handling of the second application with respect to at least one of the error and the violation of protection; the first processor is configured to receive at least one of a notification of an error from a hardware accelerator in which the error has occurred and a notification of violation of protection from the input/output memory management unit; and the first processor is configured to perform the error handling by using one of the third and fourth information based on the arbitration, in combination with other recited limitations in claim 3.

The prior art of record taken alone or in combination fails to teach and/or fairly suggest the memory is configured to hold third information and fourth information, the third information indicating error handling of the first application with respect to at least one of an error of the plurality of hardware accelerators and violation of protection detected by the input/output memory management unit, the fourth information indicating error handling of the second application with respect to at least one of the error and the violation of protection; the second processor is configured to receive at least one of a notification of an error from a hardware accelerator in which the error has occurred and a notification of violation of protection from the input/output memory management unit; and the second processor is configured to perform the error handling by using one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Farley Abad/Primary Examiner, Art Unit 2181